DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

	Claims 2-5 and 7-19 are cancelled; Claims 1 and 6 have been amended as requested in the amendment filed on March 21, 2022. Following the amendment, claims 1 and 6 are pending in the instant application, and are under examination in the instant office action.

Claim Rejections - 35 USC § 112
As per the current claim amendments, the rejections of Claims 2, 11-12 and 14-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and the rejection of Claims 1-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

As currently amended, Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maione, WO/2009/076672 published 2009 (cited on the IDS filed August 14, 2020).
The amended claims are directed to a method for treating pain and/or inflammation in a subject who has been diagnosed with drug dependence comprising administering, to a subject in need of such treatment, an effective amount of an isolated peptide, or salt thereof, wherein the peptide has SEQ ID NO: 13. 
The Maione et al. prior art disclose advantageous salts of peptides that have mu opiate receptor properties.  Maione disclose “the major putative function for opiates is their role in alleviating pain”, which teaches “treating pain” of instant claim 1. The reference further discloses “therapy for drug dependence containing an effective amount of the peptide salts”, which explicitly teaches administering peptides as therapy to the patient cohort of instant claim 1 (“a subject who has been diagnosed with drug dependence”).  Most importantly, the prior art teaches the identical peptide of claimed SEQ ID NO:13 (the 2»4 cyclic peptide of Tyr Lys Trp Phe), which is “H-Tyr-c-[D-Lys-Trp-Phe] (SEQ ID NO: 13)” of the reference and the reference discloses the Acetate salt of the peptide (see Table 2). 
Thus, the prior art discloses the same peptide salt to the same patient cohort, and the method of the invention fails to distinguish over the teachings of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As currently amended, Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadina et al. US Patent 5,885,958 issued March 23, 1999 (hereafter the Zadina ‘958 Patent) in view of Maione, WO/2009/076672 published 2009 (cited above; both cited on the IDS filed August 14, 2020).
The Zadina ‘958 Patent teaches the same peptide of instant claim 1 (Column 2, line 31; and Example 6, Column 9); encompasses the disclosed genus of “salts thereof” (Column 1, line 12 and throughout); discloses the peptides “exhibit opiate-like activity by binding to opiate receptors…The major putative function for opiates is their role in alleviating pain” (Column 1, lines 18-28, first paragraph of Description of Related Art); and, discloses the peptides as “therapy for drug dependence” (Abstract and throughout).  Thus, the prior art Patent discloses “treating pain” and administering the peptide of SEQ ID NO: 13, or a salt thereof,  in a subject with “drug dependence”, as required by claim 1.
The only claimed element that the Zadina ‘958 Patent is silent on, is the species of acetate salt of instant claim 6, but the Maione, WO/2009/076672 publication remedies this deficiency by disclosing specific peptide salts for the same uses: pain and as therapy for drug dependence.  Maione expands upon the teachings of Zadina by disclosing the acetate salt of the instant claims (Table 2).  
Given that both references disclose the same peptide as useful for treating pain and drug dependence; and, given the level of skill in the art of treating human subjects encompasses  administer drugs; then a skilled artisan would be motivated to use the acetate salt of the peptide because the Maione prior art explicitly discloses these salts of the peptides are “advantageous” because they “bind with high affinity and selectivity to the mu (morphine) opiate receptor” (Background of the Invention) and “have been found to have excellent properties in terms of their crystal structure, stability, solubility, lack of impurities and/or the ability to be produced, with these advantageous properties, in amounts sufficient for the production of therapeutic compositions” (Abstract).  No undue further experimentation would have been required in order to use the acetate salt of the peptide of SEQ ID NO: 13 with a reasonable expectation of success for treating pain in a person having drug dependence.
Therefore, the invention is obvious over the combined teachings of the prior art and with a simple substitution that could have been performed by routine experimentation. 

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649